DETAILED ACTION
Notice to Applicant
This communication is in response to the application submitted August 23, 2021.  The present application is a CON of application 16/189,230 (now U.S. Patent Number 11,069,431).  Claims 1 – 15 were cancelled.  Claims 16 – 34 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16 – 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step One
Claims 16 – 34 are drawn to a method, which is/are statutory categories of invention (Step 1: YES). 


Step 2A Prong One
Independent claim 16 recites providing a healthcare visualization system, wherein the healthcare visualization system comprises: b) receiving from a subject, information regarding a subject wherein the information comprises an indicator of a disease: c) determining eligibility of the subject for inclusion in an integrated clinical database based on the received information regarding the subject: d) triggering transmission of a consent form to the subject when the subject is determined to be eligible for inclusion in the integrated clinical database: e) processing the medical data and data obtained from the biological sample from the subject, thereby generating processed data; f)  selecting a parameter describing the subject; g) analyzing the processed data using the parameter describing the subject, thereby generating analyzed data specific to the subject; h) generating a visual representation of the analyzed data specific to the subject, sending the visual representation of the analyzed data specific to the subject and a second visual representation of the analyzed data of the disease associated with the group of subjects, wherein the second visual representation is displayed in a format different than that of the first visual representation; and i) outputting the first and second visual representations of the analyzed data specific to the subject.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by managing interactions between a patient, researcher, and physicians to assist with the collection, aggregation, analysis, reporting, visualization, and clinical data from patients. If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).

Step 2A Prong Two
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “A computer program product comprising a non-transitory computer-readable medium having computer-executable code encoded therein, the computer-executable code adapted to be executed to implement a method”, “a subportal”, “an eligibility determination module”, “an online consent module”, “a parameter selection module”, “a data analysis module”, “a visualization module”, “an output module”, “sample collection module”, and “participant survey module” are additional elements that are recited at a high level of generality (e.g., the “A computer program product comprising a non-transitory computer-readable medium having computer-executable code encoded therein, the computer-executable code adapted to be executed to implement a method” performs no more than a statement that said instructions are executed) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “A computer program product comprising a non-transitory computer-readable medium having computer-executable code encoded therein, the computer-executable code adapted to be executed to implement a method” language is incidental to what instructions are executed). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The specification, as originally filed, supports this conclusion as follows:
[0279] Various computer architectures are suitable for use with the disclosure. FIG. 3 is a block diagram that illustrates an example of a computer architecture system (300). The computer system (300) can be used in connection with example embodiments of the present disclosure. As depicted in FIG. 3, the example computer system can include a processor (302) for processing instructions. Non-limiting examples of processors include: Intel Core i7™, Intel Core i5™, Intel Core i3™, Intel Xeon™, AMD Opteron™, Samsung 32-bit RISC ARM l l 76JZ(F)-S vI.O™, ARM Cortex-AS Samsung S5PCIOO™, ARM Cortex-AS Apple A4™, Marvell PXA 930™, or functionally-equivalent processors. Multiple threads of execution can be used for parallel processing. In some embodiments, multiple processors or processors with multiple cores can be used. In some embodiments, multiple processors or processors with multiple cores can be used in a single computer system, in a cluster, or distributed across systems over a network. In some embodiments, the multiple processors or processors with multiple cores can be distributed across systems over a network comprising a plurality of computers, cell phones, and/or personal data assistant devices
[0282] Software and data are stored in an external storage module (313) and can be loaded into the RAM (303) and/or cache (301) for use by the processor. The computer architecture system can include an operating system for managing system resources. Non-limiting examples of operating systems include: Linux, Windows™, MACOS™, BlackBerry OS™, iOS™, and other functionally-equivalent operating systems. In some embodiments, the operating system can be application software running on top of an operating system. 
[0288] The above computer architectures and systems are examples only, and a wide variety of other computer, cell phone, and personal data assistant architectures and systems can be used in connection with example embodiments. In some embodiments, the systems of the disclosure can use any combination of general processors, co-processors, FPGAs and other programmable logic devices, system on chips (SOCs), application specific integrated circuits (ASICs), and other processing and logic elements. Any variety of data storage media can be used in connection with example embodiments, including, but not limited to, RAM, hard drives, flash memory, tape drives, disk arrays, NAS devices, and other local or distributed data storage devices and systems.
[0289] In some embodiments, the computer system can be implemented using software modules executed on any of the computer architectures and systems descried above. In some embodiments, the functions of the system can be implemented partially or completely in firmware or programmable logic devices (e.g., FPGAs) as referenced in FIG. 5, system on chips (SOCs), application specific integrated circuits (ASICs), or other processing and logic elements. For example, the Set Processor and Optimizer can be implemented with hardware acceleration through the use of a hardware accelerator card, such as, but not limited to, an accelerator card (512) illustrated in FIG. 5.
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 17 – 34 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 – 32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spetzler et al., herein after Spetzler (U.S. Publication Number 2018/0268937 A1) in view of Francois (U.S. Publication Number 2016/0110523 A1) further in view of Califano et al., herein after Califano (U.S. Publication Number 2003/0033168 A1).

Claim 16 (New): Spetzler teaches a computer program product comprising a non-transitory computer-readable medium having computer-executable code encoded therein (paragraph 17), the computer-executable code adapted to be executed to implement a method for providing a healthcare data visualization system (paragraph 82 discloses a GUI object may be provided for a biological data visualization application, the GUI object may be used to select a parameter for visualization, analysis and/or the like), the method comprising: 
a) providing a healthcare data visualization system (paragraph 82 discloses a GUI object may be provided for a biological data visualization application, the GUI object may be used to select a parameter for visualization, analysis and/or the like), wherein the healthcare data visualization system comprises: 
i) a subportal (paragraphs 157 and 158 where Spetzler discloses a secure web interface in which a physician can examine treatments and outcomes from other patients); 
v) a data analysis module (paragraphs 4, 5, 30, and 69 where Spetzler discloses systems, methods, apparatuses, and computer program products for providing a user interface for an application for analyzing biological patient samples); 
vi) a visualization module (paragraphs 82, 107, and 150 where a GUI object may be provided for a biological data visualization application, the GUI object may be used to select a parameter for visualization, analysis of the like); and 
vii) an output module (Figure 3; paragraphs 5, 30, and 83 where Spetzler discloses a graphical user interface which may be in communication with the processor, memory, and/or communication interface to receive an indication of user input and/or to provide an audible, visual, mechanical, or other output to a user); 
b) receiving, from a subject via the subportal, information regarding the subject, wherein the information comprises an indicator of a disease specific to the subject (paragraph 12 where the patient data may comprise historical data that tracks the patient status, and the patient status may include a condition and/or disease of the patient; paragraph 89 discloses the existence of and/or nature of a relationship between a marker status and a patient status);
f) processing, by the subportal, the medical data and data obtained from a biological sample from the subject, thereby generating processed data (paragraphs 71 where Spetzler discloses one or more samples from a patient are collected (data obtained from a biological sample of a patient), processed, and any number of desired molecular tests are run on the one or more samples); 
i) generating, by the visualization module (paragraph 82 discloses a GUI object may be provided for a biological data visualization application, the GUI object may be used to select a parameter for visualization, analysis and/or the like), 
(i) a first visual representation of the analyzed data about the disease specific to the subject (paragraphs 82, 107, and 150 where a GUI object may be provided for a biological data visualization application, the GUI object may be used to select a parameter for visualization, analysis of the like), wherein the first visual representation is configured to engage the subject in a course of treatment personalized for the subject and includes information about the subject relative to a group of subjects, wherein the group of subjects are associated a disease same to the disease specific to the subject (paragraphs 82, 107, and 150 where a GUI object may be provided for a biological data visualization application, the GUI object may be used to select a parameter for visualization, analysis of the like), and 
(ii) a second visual representation of the analyzed data of the disease associated with the group of subjects, wherein the second visual representation is displayed in a format different from a visualization format of the first visual representation (paragraph 6 discloses displaying a secondary visual element overlaying the primary visual element; paragraph 113 discloses an apparatus may be configured to display information corresponding to the patient data by overlaying a secondary GUI object); and 
j) outputting, by the output module, the first visual representation of the analyzed data specific to the subject to a first portal and the second visual representation of the analyzed data to a second portal (Figure 3; paragraphs 5, 30, and 83 where Spetzler discloses a graphical user interface which may be in communication with the processor, memory, and/or communication interface to receive an indication of user input).
Spetzler fails to explicitly teach the following limitations met by Francois as cited:
ii) an eligibility determination module (paragraph 29 discloses using a computer program product or apparatus to enter a tentative diagnosis of a patient, enter sufficient data to establish a confirmed diagnosis of a disease for the patient, and determining that the patient is eligible for a trial of an experimental therapy; paragraph 257 where the EMR system may check and ADM to determine whether a potential subject meets trial eligibility criteria);
c) determining, by the eligibility determination module, eligibility of the subject for inclusion in an integrated clinical database based on the information regarding the subject that was received (paragraph 143 discloses receiving updated data from another source (not accessing an electronic medical record; paragraph 251 where an active diagnosis module may be used whether a subject meets predetermined inclusion criteria; paragraph 269 discloses screening data comprises one or more data items that need to be assessed to determine whether a patient meets (satisfies) or does not meet inclusion criteria for a trial); 
d) triggering, by the online consent module, transmission of an online consent form to the subject when the subject is determined to be eligible for inclusion in the integrated clinical database (paragraph 257 where the EMR system may check an ADM to determine whether a potential subject meets trial eligibility criteria which includes the subject met the inclusion criteria for the study and an informed consent form for the subject has been entered); 
e) in response to receiving a consent in the online consent form, automatically triggering a transmission of medical data related to the subject from an electronic medical record (EMR) database to the subportal (paragraph 377 discloses a patient consent may be required in order to gain access to a patient’s EMR). 
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Spetzler to further include a method for accessing a database to create, retrieve, analyze, or modify an Electronic Medical Record (EMR) or Active Diagnosis Module (ADM) as disclosed by Francois.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Spetzler in this way by using an Active Diagnosis Module (ADM) which may allow Healthcare Organizations to gain access to addition functionality that may improve EMR quality, facilitate enrollment of patients in clinical trials, facilitate clinical trial data collection, and facilitate interaction and/or data exchange with other EMR systems (Francois:  paragraph 163).
Spetzler and Francois fail to explicitly teach the following limitations met by Califano as cited:
iii) an online consent module (paragraphs 106, 107, and 119 discloses a computer process for having an informed consent form to be executed or signed by the subject via an online process);
iv) a parameter selection module (paragraphs 58); 
g) selecting, by the parameter selection module, a parameter describing the subject (paragraphs 58 where parameters may include demographic and medical history parameters of a patient); 
h) analyzing, by the data analysis module, the processed data using the parameter describing the subject, thereby generating analyzed data about the disease specific to the subject (paragraph 103 where Califano discloses components/interfaces which can provide advanced tools and algorithms for analyzing and correlating genotypic and phenotypic data). 
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Spetzler and Francois to further include systems and methods for managing informed consent processes including allowing a person to store or have stored into a database their medical and biological data as disclosed by Califano.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Spetzler and Francois in this way to ensure the safe and appropriate use of genetic information (Califano:  paragraph 12). 

Claim 17 (New): Spetzler, Francois, and Califano teach the computer program product of claim 16. Spetzler teaches wherein the visualization format of the first visual representation is a personal visualization format that is customized to the subject (paragraph 73 discloses data can be collected for treatment regimens that were prescribed to the patients before and after the time of molecular profiling (personalized treatment for the patient).  

Claim 18 (New): Spetzler, Francois, and Califano teach the computer program product of claim 16. 
Spetzler and Francois fail to explicitly teach the following limitations met by Califano as cited:
wherein the first portal is configured to permit the subject to visualize the first visual representation based on the parameter describing the subject (paragraphs 58 where parameters may include demographic and medical history parameters of a patient).  
The motivation to combine the teachings of Spetzler, Francois, and Califano is discussed in the rejection of claim 16, and incorporated herein.

Claim 19 (New): Spetzler, Francois, and Califano teach the computer program product of claim 18. Spetzler teaches a computer program product wherein the parameter is related to demographic information of the subject (paragraph 126discloses the GUI object comprises graphical and visual information in a patient demographic object; paragraph 135 discloses a demography table, which is configured to display indicia relating to patient data for a plurality of patients).  

Claim 20 (New): Spetzler, Francois, and Califano teach the computer program product of claim 18. Spetzler teaches a computer program product wherein the parameter is related to a disease status of the subject (paragraph 12 discloses historical data that tracks the patient status over a period of time, including a condition and/or disease of the patient as well as the condition and/or disease status).  

Claim 21 (New): Spetzler, Francois, and Califano teach the computer program product of claim 16. Spetzler discloses wherein the first portal is further configured to receive an input from the subject indicating a change of the parameter (paragraph 86 discloses the patient’s status (parameter) may be updated each time a patient comes in for an exam within a time period; paragraph 122 discloses filters of the patient data can be updated as additional patient data having additional attributes is acquired).  

Claim 22 (New): Spetzler, Francois, and Califano teach the computer program product of claim 16. 
Spetzler fails to explicitly teach the following limitations met by Francois as cited:
wherein the second portal is configured to allow a physician to modify the course of treatment personalized for the subject (paragraph 94 discloses modification of a treatment).
The motivation to combine the teachings of Spetzler, Francois, and Califano is discussed in the rejection of claim 16, and incorporated herein.

Claim 23 (New): Spetzler, Francois, and Califano teach the computer program product of claim 22. Spetzler discloses wherein the second portal is further configured to allow the physician to visualize a time progression of the disease specific to the subject or the disease associated with the group of subjects (paragraph 12, discloses the patient data may comprise historical data that tracks the patient status over a period of time (time progression); paragraph 73 discloses data can be collected and tracked overtime to create a repository of outcomes data for the patient in response to each treatment; paragraph 86 discloses the patient status over a period of time, long enough to provide significant information regarding the patient’s status). 

Claim 24 (New): Spetzler, Francois, and Califano teach the computer program product of claim 22. Spetzler discloses wherein the second portal is further configured to allow the physician to visualize a time progression of the disease associated with the group of subjects (paragraph 12, discloses the patient data may comprise historical data that tracks the patient status over a period of time (time progression); paragraph 73 discloses data can be collected and tracked overtime to create a repository of outcomes data for the patient in response to each treatment; paragraph 86 discloses the patient status over a period of time, long enough to provide significant information regarding the patient’s status)..

Claim 25 (New): Spetzler, Francois, and Califano teach the computer program product of claim 16. 
Spetzler and Francois fail to explicitly teach the following limitations met by Califano as cited:
wherein the analyzed data specific to the subject comprises an immune phenotype of the subject (Figures 2A and 7; paragraphs 57, 75, and 101).
The motivation to combine the teachings of Spetzler, Francois, and Califano is discussed in the rejection of claim 16, and incorporated herein.

Claim 26 (New): Spetzler, Francois, and Califano teach the computer program product of claim 16. Spetzler teaches a computer program product wherein the analyzed data specific to the subject comprises proteomics data of the subject (paragraphs 15, 28, and 92).  

Claim 27 (New): Spetzler, Francois, and Califano teach the computer program product of claim 16. Spetzler teaches a computer program product wherein the analyzed data specific to the subject comprises genomics data of the subject (paragraph 92).  

Claim 28 (New): Spetzler, Francois, and Califano teach the computer program product of claim 16. Spetzler teaches a computer program product wherein the first visual representation displays demographic data of the subject (paragraphs 107, 126, and 135 where Spetzler discloses various views on a GUI including a demography table).

Claim 29 (New): Spetzler, Francois, and Califano teach the computer program product of claim 16. 
Spetzler and Francois fail to explicitly teach the following limitations met by Califano as cited:
wherein the first portal and the second portal are configured for allowing a communication among the subject, a physician, and a researcher (Figures 9 and 11C; paragraphs 19, 117, and 125).
The motivation to combine the teachings of Spetzler, Francois, and Califano is discussed in the rejection of claim 1, and incorporated herein.

Claim 30 (New): Spetzler, Francois, and Califano teach the computer program product of claim 16. Spetzler teaches wherein the method further comprises: 
a) identifying, by the data analysis module, a plan of care that is needed by the subject based on the analyzed data specific to the subject (paragraph 70, where Spetzler discloses molecular profiling analysis to provide more informed and effective personalized treatment options for the patient), and b) communicating, by the output module, the plan of care to the subject based on the analyzed data specific to the subject (Figure 3; paragraphs 5, 30, and 83).  

Claim 31 (New): Spetzler, Francois, and Califano teach the computer program product of claim 16. 
Spetzler fails to explicitly teach the following limitations met by Francois as cited:
wherein the method further comprises enrolling the subject in a study of the disease specific to the subject through the online consent module when the subject is determined to be eligible for inclusion in the integrated clinical database (paragraph 29 discloses using a computer program product or apparatus to enter a tentative diagnosis of a patient, enter sufficient data to establish a confirmed diagnosis of a disease for the patient, and determining that the patient is eligible for a trial of an experimental therapy; paragraph 251 where an active diagnosis module may be used whether a subject meets predetermined inclusion criteria; paragraph 269 discloses screening data comprises one or more data items that need to be assessed to determine whether a patient meets (satisfies) or does not meet inclusion criteria for a trial).
The motivation to combine the teachings of Spetzler, Francois, and Califano is discussed in the rejection of claim 16, and incorporated herein.

Claim 32 (New): Spetzler, Francois, and Califano teach the computer program product of claim 16. 
Spetzler and Francois fail to explicitly teach the following limitations met by Califano as cited:
wherein the healthcare data visualization system further comprises a sample collection module, and the method further comprises instructing, by the sample collection module, shipment of a sample collection kit to the subject in response to receiving the consent in the online consent form (Figure 5; paragraph 85 discloses a sample collection and management protocol process that allows samples to be collected, temporarily stored, and shipped; paragraph 89 discloses a system that dynamically creates and/or distributes informed consent forms for participants registered with the system to determine if there is authorization to contact the subject in relation to the sample collection and management protocol).
The motivation to combine the teachings of Spetzler, Francois, and Califano is discussed in the rejection of claim 16, and incorporated herein.

Claim 34 (New): Spetzler, Francois, and Califano teach the computer program product of claim 16. 
Spetzler and Francois fail to explicitly teach the following limitations met by Califano as cited:
wherein the healthcare data visualization system further comprises a participant survey module, and the method further comprises automatically triggering a transmission, by the participant survey module, a survey to the subject in response to receiving the consent in the online consent form (Figure 10; paragraphs 106 and 107 discloses access to the informed consent form and questionnaire (survey) online).
The motivation to combine the teachings of Spetzler, Francois, and Califano is discussed in the rejection of claim 16, and incorporated herein.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spetzler et al., herein after Spetzler (U.S. Publication Number 2018/0268937 A1) in view of Francois (U.S. Publication Number 2016/0110523 A1) further in view of Califano et al., herein after Califano (U.S. Publication Number 2003/0033168 A1) in view of Beyerlein et al., herein after Beyerlein (U.S. Publication Number 2019/0000365 A1).

Claim 33 (New): Spetzler, Francois, and Califano teach the computer program product of claim 32. 
Spetzler, Francois, and Califano fail to explicitly teach the following limitations met by Beyerlein as cited:
wherein the method further comprises transmitting, by the sample collection module, a blood sample request and label printing to the subject in response to receiving the consent in the online consent form (paragraph 39 discloses a fluid sample collection kit comprising a device and cartridge assembly; paragraph 49 discloses sample collection includes components for collecting blood samples; paragraph 45 discloses the sleeve can be sized and shaped to accommodate user of patient identity labels; paragraph 294 discloses procedures to collect and store blood samples using a blood collection device, and recording the patient’s information on a sleeve label, the sleeve can be placed in a pouch which is used to ship the sample to a lab for processing).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Spetzler, Francois, and Califano to further include a device and method for users, with no medical training, to collect and store blood samples in their own homes, in remote locations, or while traveling as disclosed by Beyerlein.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Spetzler, Francois, and Califano in this way to enable blood collection to be performed easily and conveniently by users and decrease users’ reliance on traditional healthcare facilities for blood draw (Beyerlein:  paragraph 4).
  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oakley et al. (U.S. Patent Number 8,930,212 B2) discloses a physican operated medical data analysis system for assisting physicians in identifying ailments and conditions which correlate to anomalies identified in a set of patient medical data related to an identified patient.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325. The examiner can normally be reached Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KRISTINE K. RAPILLO
Examiner
Art Unit 3626



/KRISTINE K RAPILLO/Examiner, Art Unit 3626